DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (JP 2008-084638 (English translation provided by Applicant). 
Mori et al. disclose a magnetic recording tape having a substrate with a magnetic recording layer thereon containing ferrite powder having a spinel phase (para [0029]).  It is noted that a spinel phase is a cubic crystal phase.  The tape has a squareness ratio in the tape running direction (i.e., longitudinal direction as per claim 1) that is preferably 0.80 or more, wherein the upper limit of the range is understood to be 1.  The squareness ratio in the direction at a right angle to the tape running direction 
	With regard to claims 2-3, see para [0029].
	With regard to claim 4, the minimum preferred difference of the longitudinal squareness ratio and the vertical squareness ratio taught by Mori et al. would be 0.1 (0.8-0.7) or 0.3 in the case wherein Sq=1 in the perependicular direction (1-0.7).  It would have been obvious to one of ordinary skill in the art to choose any value from within the disclosed ranges for perpendicular and longitudinal squareness, including a value of 0.3 or more in view of the apparent suitability of all disclosed values.
	With regard to claims 8-9, Mori et al. disclose a particle size range of 10-200 nm (see para [0030]).  The entire range overlaps with the range of claim 9 and the values from 10-14 nm overlap with claim 8.
	With regard to claims 10-11, Mori et al. disclose an aspect ratio of 1-15 (See para [0030]).  The values of 1-1.25 overlap the claimed range and render the claims obvious.

Claim(s) 5-7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (JP 2008-084638 -English translation provided by Applicant) in view of Nakashio et al. (WO2015/198514 –citations based upon English equivalent US2017/162220). 

Nakashio et al. teach a perpendicular magnetic recording tape having a recording layer containing cubic ferrite magnetic particles that are preferably cube-shaped instead of plate shaped in order to prevent particle  aggregation and improve recording density  (see para [0025]-[0027] and [0051]).  The reference also teaches that it is desirable to orient the cubic ferrite powder to be perpendicular and shows ordering of the magnetic particles relative to one another in the longitudinal direction (see para [0069], Fig 2 and description thereof).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute cubic shaped ferrite particles for the plate-shaped particles disclosed by Mori et al. in order to achieve improved recording density for perpendicular recording and prevent particle aggregation as suggested by Nakashio et al.  One of ordinary skill in the art would have had a reasonable expectation of success in choosing to use cubic-shaped particles in view of the teaching by Mori et al. of using a plate-like ratio (diameter/thickness) of as low as 1 (see para [0030]).  
Furthermore, orientation of the particles for pendicular recording and physical ordering and separation in the longitudinal direction would have been obvious in view of Nakashio’s teaching that ordering in this manner was known and desirable to achieve good recording density.
With regard to claims 10-11, the aspect ratio of the cubic shaped particles taught by Nakashio et al. would be approximately 1.




Response to Arguments
Applicant's arguments filed 7/13/21 have been fully considered but they are not persuasive. Applicant argues that Mori et al. does not disclose the claimed relationship between the squareness ratios in the longitudinal and perpendicular directions.  
The Examiner agrees that the relationship between the squareness ratios is not explicitly disclosed by Mori et al. However, given the disclosure by Mori et al. of suitable ranges for both longitudinal and vertical squareness, it would have been prima facie obvious to choose values from within the disclosed ranges including values that would overlap the claimed sum and difference of the squareness ratios.  
Applicant further argues that they have demonstrated the significance of the orientation of the particles as shown in the comparative examples in Table 1.  However, the claims do not require orientation of the magnetic powder in the longitudinal direction as do the inventive examples in Table 1.  While this may correlate with the sum and difference between the longitudinal and vertical squareness ratios, it is not claimed per se, except in claim 5.  It is also noted that claim 7 requires a vertical orientation, which is not shown in any of the examples in Table 1.  
Furthermore, the data in Table 1 of the specification is not commensurate in scope with the claimed invention for the additional reason that all inventive examples are directed to specific ferrite magnetic powders- CoNiMn and CoNiMnZn.  Any showing of criticality or unexpected results must be commensurate in scope with the claims. The data fails to show an improvement in DC erase noise or SNR for the broadly claims “ferrite” particles that are not required to have longitudinal orientation.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514.  The examiner can normally be reached on Mon, Tues, Thurs, Fri  9:00-1:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Holly Rickman/Primary Examiner, Art Unit 1785